DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on August 24, 2022. Applicant has amended Claims 1 – 4 and 6 – 15, and added Claims 16 – 25. Claims 1 – 25 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Most of the previous 112b rejections are withdrawn due to applicant’s amendment. The previous 112b rejection of Claim 11 stands. 

Applicant’s arguments against the Ramamurthy reference do not apply to the grounds of rejection presented below, incorporating the Klenk reference. Nevertheless, Examiner respectfully disagrees with applicant’s assertion that substitution would not have been obvious. Bozzolani already discloses the pressure within the temporary storage structure (119), i.e. the low pressure storage, as being in equilibrium of pressure with the atmosphere (see Page 7, Lines 25 – 27, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119, see also Page 15, Lines 4 – 7 which teach the storage storing the CO2 at 298K and 101.5kPa, i.e. near atmospheric conditions). Thus, any substation would not alter a pressure of the working fluid in Bozzolani. The question with Ramamurthy, and more importantly with Klenk below, is whether a modification can be made solely to the structure of the low pressure storage. As per MPEP 2143, making such a modification requires a finding that the substituted components and their functions were known in the art, and that the results would have been predictable. In this case, Klenk teaches a compressed energy storage system. Klenk teaches that a form of storage structure is a gasometer. Given the analogous nature of Bozzolani and Klenk, one of ordinary skill in the art would have a presumption that a gasometer structure used in Bozzolani would yield the predictable results of storing the CO2.

Applicant goes on to argue that if any such modification were made, it would be a modification of the high pressure storage reservoir (101) of Bozzolani, not the low pressure storage. Examiner respectfully disagrees. Bozzolani discloses that the high pressure reservoir (101) and the low pressure reservoir (119) could be the same type of structure (see Page 6, Line 5: “Such reservoirs or storages may be abandoned oil and gas fields, saline formations, coal bed formations, salt caverns and abandoned mines. Manmade storages are also feasible”, and Page 8, Line 10: “The temporary storage might have different shapes and nature; it might be an underground cavern such as salt cavern or hard rock cavern or, as shown in figure 1, a manmade storage tank”). Thus, Bozzolani places no importance on a structural difference between the high pressure reservoir and the low pressure storage. One of ordinary skill could feasibly replace both of these structures with a gasometer given the predictability of the results from the substitution. 

Applicant argues that Bozzolani provides heat to the CO2 through combustors and does not need to further heat the pressurized fluid by means of stored heat. Examiner respectfully disagrees. The Chen reference was relied on to introduce heat storage. Chen clearly teaches that storing heat in a compressed energy storage system improves overall system efficiency (Paragraphs 63, 66). The modification of Bozzolani does not remove combustion from the system, but rather supplements it with heat storage.


Claim Objections

Claim 18 is objected to because of the following informalities:    

Claim 18, Line 31 (the clause that starts “wherein the casing is a pressure-balloon”) ends in a period, which should be corrected to a comma or semicolon.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 recites a tank. Claim 11 is dependent on Claim 1, which already introduced a tank. Examiner suggests amending to the tank.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 8, 9, and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bozzolani et al. (hereafter “Bozzolani” – GB 2484080) in view of Chen et al. (hereafter “Chen” – US 2012/0216520), further in view of Klenk (DE 102011007613).

With regards to Claim 1:

Bozzolani discloses an energy storage plant (Figures 1, 2), comprising:

a casing (temporary storage 119) for the storage of a working fluid (carbon dioxide) other than atmospheric air, in a gaseous phase (see Page 8, Lines 16 – 20 teach the fluid leaving the heat exchanger 121 and directed towards the storage 119 are at a temperature of 293K and a density of 1.907 kg/m^3 – at these conditions, carbon dioxide is in a gaseous state) and in equilibrium of pressure with the atmosphere (see Page 7, Lines 25 – 27, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119, see also Page 15, Lines 4 – 7 which teach the storage storing the CO2 at 298K and 101.5kPa, i.e. near atmospheric conditions);

a tank (reservoir 101) for the storage of said working fluid in liquid or supercritical phase with a temperature close to the critical temperature; wherein said critical temperature is close to the ambient temperature, preferably between 0°C and 100°C (Page 9, Line 31 – Page 10, Line 9: “the CO2 gas (at station 13) is withdrawn from the temporarily storage and is compressed just over the critical pressure (7.38MPa)”, see also Page 11, Lines 8+ for various scenarios of the pressure and temperature of the reservoir, with the temperature ranging from 333K – 363K, which is approximately 60 – 90 degrees C);

wherein the plant is configured to perform a closed cyclic thermodynamic transformation (see Figure 1, CO2 is recycled in a closed loop from storage 119 to reservoir 101, and vice versa), first in one direction in a charge configuration (charging reservoir 101 by operating compressor train 127) and then in an opposite direction in a discharge configuration (discharging reservoir 101 by operating turbines 107, 115, and 117, and outputting to storage 119), between said casing and said tank; wherein in the charge configuration the plant stores pressure (at reservoir 101) and in the discharge configuration generates energy (via turbines and generator 112).

Bozzolani does not explicitly disclose that the charge configuration involves storing heat. While Bozzolani does remove heat of compression via intercoolers (131, 132, 133), there is no discussion of using that heat during discharge. However, this would have been obvious to do. Chen (Figure 1) teaches a pressurized energy storage system including a compressor train (1, 2) compressing a fluid, and storing it in a high pressure tank (6), and then subsequently, in a discharge scenario, expanding the fluid via turbines (9, 10) to generate energy at a generator (11). Much like Bozzolani, Chen teaches intercoolers (cheat exchanger/heat store 2) between the compressor stages. These intercoolers are part of a heat storage system (Paragraphs 74, 75). The stored heat is used to heat the pressurized working fluid during discharge via this same heat exchanger (2), thereby improving overall system efficiency (see Paragraph 63) and generating more power. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Chen, it would have been obvious to one of ordinary skill in the art to modify Bozzolani by adding a heat storage capability to the intercoolers of Bozzolani, and routing the fluid to the heat stores during discharge, thereby using said heat in the discharge situation in order to heat the CO2 upstream of each turbine stage, and yielding the predictable benefits described above. 

Bozzolani also does not explicitly disclose the casing being a pressure-balloon or having the structure of a gasometer. Klenk (Figure 1) teaches an energy storage system in the form of a CAES. Klenk goes on to teach that the working fluid is stored in a gasometer (4, see English translation: “Further, a compressed air reservoir for storing the generated compressed air is provided, wherein the compressed air reservoir is a conventional gas storage, as it is known for example as a gasometer”). It is noted that Bozzolani already discloses the working fluid stored in the storage (119) is in equilibrium of pressure with the atmosphere (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119, see also Page 15, Lines 4 – 7 which teach the storage storing the CO2 at 298K and 101.5kPa, i.e. near atmospheric conditions), such that the fluid is stored with low or no overpressure. By definition, a gasometer also stores fluid with low or no overpressure. MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, gasometers are known to store working fluids in energy storage systems. Although the gasometer in Klenk is used to store a pressurized working fluid, one of ordinary skill in the art would still have gleaned from Klenk that gasometers are known structures used to store working fluid in compressed energy storage systems. Given the teachings of Klenk, one of ordinary skill in the art would have found it obvious to modify the system of Bozzolani by replacing the temporary storage structure (119) of Bozzolani with a gasometer since the results would have bene the predictable storage of ambient pressure CO2 within the gasometer. 

With regards to Claim 2:

The Bozzolani modification of Claim 1 teaches the working fluid has the following chemical-physical properties: critical temperature between 0°C and 200°C, density at 25°C between 0.5 kg/m3 and 10 kg/m?; and/or is preferably chosen in the group including: CO2, SF6, N2O (see abstract of Bozzolani, uses carbon dioxide as working fluid, which meets all requirements above).

With regards to Claim 3:

The Bozzolani modification of Claim 1 teaches a compressor (compression train 127 including compressors 128, 129, 130, Figure 2 of Bozzolani) and a motor (motor-generator 112, Figure 2 of Bozzolani, note that Figure 3of Bozzolani teaches an embodiment with separate motor and generator instead of a single unit) mechanically connected to each other (via unlabeled shaft and clutch 126);

a turbine (turbine 107, 115, 117, Figure 1 of Bozzolani) and a generator (motor-generator 112, Figure 2 of Bozzolani, note that Figure 3 of Bozzolani teaches an embodiment with separate motor and generator instead of a single unit) mechanically connected to each other (via unlabeled shaft and clutch 109);

said casing (storage 119, Figure 2 of Bozzolani) externally in contact with the atmosphere and delimiting inside a volume (Page 8, Lines 9 – 15 of Bozzolani) configured to contain the working fluid at atmospheric pressure or substantially atmospheric pressure (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119), wherein said volume is selectively in fluid communication with an inlet of the compressor (via valve 123, Figure 2of Bozzolani) or with an outlet of the turbine (via valve 122, Figure 2 of Bozzolani);

a primary heat exchanger (intercooler 131, Figure 2 of Bozzolani) selectively in fluid communication with an outlet of the compressor (compressor 138) or with an inlet of the turbine;

said tank in fluid communication with the primary heat exchanger to accumulate the working fluid (Page 9, Line 31 – Page 10, Line 9, compressed carbon dioxide gives up heat to intercoolers before being directed to reservoir 101); 

a secondary heat exchanger (intercooler 132, Figure 2 of Bozzolani) operationally active between the primary heat exchanger (intercooler 131) and the tank or in said tank; 

said plant being configured to operate in the charge configuration (Page 9, Line 31 – Page 10, Line 9) or in the discharge configuration (Page 6, Line 27 – Page 8, Line 5); 

wherein, in the charge configuration, the casing (storage 119) is in fluid communication with the inlet of the compressor (via valve 123, Figure 2of Bozzolani) and the primary heat exchanger (intercooler 131) is in fluid communication with the outlet of the compressor (as seen in Figure 2 of Bozzolani), the turbine is at rest (Page 10, Lines 5 – 9: “The wells 102 used to inject the C02 are the same used during the generation; this because compression and generation happen independently. When the generation takes place there is not injection and vice versa, when the injection takes place there is not compression.. This permits to reduce the capital costs of the plant”), the motor is operating and drives the compressor to compress the working fluid coming from the casing (Page 9, Line 31 – Page 10, Line 9), the primary heat exchanger works as a cooler (‘intercooler 131”) to remove heat from the compressed working fluid, cool it and store thermal energy (as per modification with Chen, see rejection of Claim 1), the secondary heat exchanger works as a cooler (“intercooler 132”) to remove additional heat from the compressed working fluid and store additional thermal energy (as per modification with Chen, see rejection of Claim 1), the tank (reservoir 101) receives and stores the compressed and cooled working fluid, wherein the working fluid stored in the tank has a temperature close to its own critical temperature (Page 9, Line 31 – Page 10, Line 9); 

wherein, in the discharge configuration, the casing (storage 119) is in fluid communication with the outlet (via valve 122, Figure 2 of Bozzolani) of the turbine and the primary heat exchanger is in fluid communication with the inlet of the turbine (as per modification with Chen, see rejection of Claim 1), the compressor is at rest (Page 10, Lines 5 – 9), the secondary heat exchanger works as a heater to release heat to the working fluid coming from the tank (as per modification, see Paragraph 75 of Chen), the primary heat exchanger works as a heater to release further heat to the working fluid and heat it (as per modification, see Paragraph 75 of Chen), the turbine is rotated by the heated working fluid and drives the generator generating energy (Page 7, Lines 5 – 7 of Bozzolani), the working fluid returns in the casing to atmospheric or substantially atmospheric pressure (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119).

With regards to Claim 5:

The Bozzolani modification of Claim 1 teaches the motor and the generator are separate elements; or wherein the motor and the generator are defined by a single motor-generator (motor-generator 112, Figure 2 of Bozzolani, note that Figure 3 depicts an embodiment with separate motor and generator) and the plant comprises connection devices (clutches 109, 126) between said motor-generator and the compressor and the turbine to connect mechanically and alternately the motor-generator to the compressor or to the turbine.

With regards to Claim 6:

The Bozzolani modification of Claim 1 teaches the secondary heat exchanger and the primary heat exchanger are configured to operate a super-critical transformation of the working fluid so that said working fluid is accumulated in the tank in super-critical phase (Col. 9, Lines 31 – 32); wherein the secondary heat exchanger is placed between the primary heat exchanger and said tank (see Figure 2, intercooler 129 is between intercooler 128 and reservoir 101).

With regards to Claim 8:

The Bozzolani modification of Claim 1 does not explicitly teach the secondary heat exchanger and the primary heat exchanger are configured to operate a sub-critical transformation of the working fluid so that the working fluid is accumulated in the tank in liquid phase. However, Bozzolani cites numerous references on Page 1, Line 27 – Page 2, Line 21 in which the carbon dioxide is stored as a “liquid or supercritical CO2” and that “[p]ressure, heat and flash vapor phase change reaction all occur as the embodied energy is released creating an explosion which drives the engine to efficiently operate and mechanically regenerate electrical power. The CO2 is captured in a suitably large low pressure chamber then re-compressed in the energy input phase and returned to storage in the reservoir as liquid or supercritical CO2”. Given these teachings, one of ordinary skill in the art would have found it obvious to store the carbon dioxide in a liquid state instead of a supercritical state. Such a modification would likely require less power draw from the compressors and reduce capital costs of the plant due to the lower pressure. It would have been obvious to one of ordinary skill in the art to modify Bozzolani to implement a liquid store of the CO2 instead of the supercritical store in order to yield the predictable results described above. 

With regards to Claim 9:

The Bozzolani modification of Claim 1 teaches the primary heat exchanger is a fixed or moving bed heat regenerator or comprises a water, oil or salt primary circuit with at least one primary storage chamber (as per modification with Chen, see Paragraph 39 of Chen: “[0039] Heat storage media includes water, paraffin, bio-oil, inorganic crystalline hydrated salts, molten salt, metals and their alloys, organic fatty acids, stone, rock or concrete and so on, which are stored in well-insulated storage containers.

With regards to Claim 11:

The Bozzolani modification of Claim 1 teaches a process for energy storage, optionally implemented with the plant of claim 1, wherein the process comprises: carrying out the closed thermodynamic cyclic transformation, first in one direction in a charge configuration/phase and then in an opposite direction in a discharge configuration/phase (see Figure 1, CO2 is recycled in a closed loop from storage 119 to reservoir 101, and vice versa), between the casing (storage 119) for the storage of a working fluid different from atmospheric air (carbon dioxide) other than atmospheric air, in a gaseous phase (see Page 8, Lines 16 – 20 teach the fluid leaving the heat exchanger 121 and directed towards the storage 119 are at a temperature of 293K and a density of 1.907 kg/m^3 – at these conditions, carbon dioxide is in a gaseous state) and in pressure equilibrium with the atmosphere (see Page 7, Lines 25 – 27, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119, see also Page 15, Lines 4 – 7 which teach the storage storing the CO2 at 298K and 101.5kPa, i.e. near atmospheric conditions), and the tank (reservoir 101) for the storage of said working fluid in a liquid or supercritical phase with a temperature close to the critical temperature; wherein said critical temperature is close to the ambient temperature, preferably between 0°C and 100°C (Page 9, Line 31 – Page 10, Line 9: “the CO2 gas (at station 13) is withdrawn from the temporarily storage and is compressed just over the critical pressure (7.38MPa)”, see also Page 11, Lines 8+ for various scenarios of the pressure and temperature of the reservoir, with the temperature ranging from 333K – 363K, which is approximately 60 – 90 degrees C); wherein, in the charge phase, the process accumulates heat (via modification with Chen) and pressure (charging reservoir 101 by operating compressor train 127) and, in the discharge phase, generates energy (via turbines and generator 112); wherein, during the closed cyclin thermodynamic transformation, the working fluid in the casing is in equilibrium of pressure with the atmosphere with low or no overpressure (see gasometer structure of casing via Klenk and the ambient pressure of the working fluid within the casing in Page 7, Lines 25 – 27 of Bozzolani); and wherein, in the discharge phase, the working fluid is heated through the accumulated heat (see Chen, wherein working fluid leaving the high pressure storage flows through the heat store 2 to heat the working fluid before expansion in the turbines). 

With regards to Claim 12:

The Bozzolani modification of Claim 1 teaches compressing said working fluid (via compressor train 127), coming from said casing externally in contact with the atmosphere (Page 8, Lines 9 – 15 of Bozzolani) and delimiting inside a volume configured to contain the working fluid at atmospheric pressure or substantially atmospheric (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119), absorbing energy (at intercoolers, per Chen modification); 

injecting the compressed working fluid through a primary heat exchanger (intercooler 131) and a secondary heat exchanger (intercooler 132) placed in series to bring a temperature of the working fluid close to its own critical temperature; wherein the primary heat exchanger works as a cooler to remove heat from the compressed working fluid, cool it and store thermal energy, wherein the secondary heat exchanger works as a cooler to remove further heat from the compressed working fluid and store further thermal energy (Page 9, Line 31 – Page 10, Line 9, compressed carbon dioxide gives up heat to intercoolers before being directed to reservoir 101, stores further thermal energy per modification with Chen);

accumulating the cooled working fluid in said tank (reservoir 101); wherein the secondary heat exchanger and the primary heat exchanger carry out a super- critical transformation of the working fluid so that said working fluid is accumulated in the tank in super-critical phase (Col. 9, Lines 31 – 32) or wherein the secondary heat exchanger and the primary heat exchanger carry out a sub-critical transformation of the working fluid so that said working fluid is accumulated in the tank in liquid phase; wherein a temperature of the working fluid accumulated in the tank is between 0 °C and 100 °C and wherein a pressure of the working fluid accumulated in the tank is between 10 bar and 150 bar (Page 9, Line 31 – Page 10, Line 9: “the CO2 gas (at station 13) is withdrawn from the temporarily storage and is compressed just over the critical pressure (7.38MPa)”, see also Page 11, Lines 8+ for various scenarios of the pressure and temperature of the reservoir, with the temperature ranging from 333K – 363K, which is approximately 60 – 90 degrees C, and pressures in the 15 MPa range, which is ~ 150 bar).

With regards to Claim 13:

The Bozzolani modification of Claim 1 teaches the working fluid has the following chemical-physical properties: critical temperature between 0°C and 200°C, density at 25°C between 0.5 kg/m3 and 10 kg/m?; and/or is preferably chosen in the group including: CO2, SF6, N2O (see abstract of Bozzolani, uses carbon dioxide as working fluid, which meets all requirements above).

With regards to Claim 14:

The Bozzolani modification of Claim 1 teaches the phase of discharge and generation of energy comprises: passing the working fluid from the tank through the secondary heat exchanger and the primary heat exchanger (as per modification with Chen, upon leaving the tank, i.e. tank 6 in Chen, the fluid goes through the regenerator 2, equivalent to the intercoolers 131, 132 of Bozzolani to pick up the heat that had been released during the charging stage); wherein the secondary heat exchanger works as a heater to transfer heat to the working fluid coming from the tank, wherein the primary heat exchanger works as a heater to transfer further heat to the working fluid and heat it (see Paragraph 75 of Chen); passing the heated working fluid through a turbine (turbines 107, 115, 117 of Bozzolani), wherein the turbine is rotated by the heated working fluid and drives the generator generating energy (generator 112 of Bozzolani), wherein the working fluid expands and cools down in the turbine; re-injecting the working fluid coming from the turbine into the casing (storage 119 of Bozzolani) at atmospheric or substantially atmospheric pressure (see Page 7, Lines 25 – 27 of Bozzolani, the low pressure turbine 117 expands the fluid to “ambient pressure” before it is directed to storage 119, see also Page 15, Lines 4 – 7 which teach the storage storing the CO2 at 298K and 101.5kPa, i.e. near atmospheric conditions).

With regards to Claim 15:

The Bozzolani modification of Claim 1 teaches in the discharge phase and energy generation, between the primary heat exchanger and the turbine, it is provided to further heat the working fluid through an additional heat source, chosen from: a solar source, industrial waste heat recovery, exhaust heat of gas turbines (see combustors 104, 113, 116 of Bozzolani, which add heat to the working fluid). It is noted that Chen also teaches that waste heat is added to the thermal energy stores/heat exchangers (2) during discharge (see Paragraph 41). Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art to implement a waste heat pipe feeding heat to the heat exchangers during discharge in order to yield improved efficiency and power generation at the turbines. 

With regards to Claim 16:

The Bozzolani modification of Claim 1 teaches the working fluid is chosen from a group including: CO2, SF6, and N2O; and wherein the critical temperature is between 0°C and 100°C (see abstract of Bozzolani, uses carbon dioxide as working fluid, which meets all requirements above).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bozzolani et al. (hereafter “Bozzolani” – GB 2484080) in view of Chen et al. (hereafter “Chen” – US 2012/0216520), further in view of Klenk (DE 102011007613), further in view of Howes et al. (hereafter “Howes” – GB 2537126).

With regards to Claim 4:

The Bozzolani modification of Claim 1 does not explicitly teach an additional heat exchanger operationally placed between the casing and the compressor and between the casing and the turbine to pre-heat the working fluid before compression in the compressor, in the charge configuration, or to cool the working fluid from the turbine, in the discharge configuration. Howes (Figure 4) teaches a heat exchanger (regenerator 56) operationally placed between a casing (tank 120) and the compressor (55) and between the casing (120) and the turbine (55 acts as a compressor during charging and turbine during discharging) to pre-heat the working fluid before compression in the compressor, in the [charge] configuration (Page 28, Lines 4 – 15), or to cool the working fluid from the turbine, in the discharge configuration (Page 25, Lines 25 – 35). The regenerator is used to remove any additional heat in the fluid that is in excess of the tank temperature during discharge, and then provide said heat during charging to ensure the fluid is at a temperature in which the fluid can be compressed, thereby yielding improved efficiency and proper system operation. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Howes, it would have been obvious to one of ordinary skill in the art to modify Bozzolani by adding a regenerator placed between the casing and the compressor and between the casing and the turbine, in order to yield the predictable benefits described above.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bozzolani et al. (hereafter “Bozzolani” – GB 2484080) in view of Chen et al. (hereafter “Chen” – US 2012/0216520), further in view of Klenk (DE 102011007613), further in view of Matter et al. (hereafter “Matter” – WO 2014/206708).

With regards to Claim 7:

The Bozzolani modification of Claim 1 does not explicitly teach the tank comprises a separating membrane configured to internally separate the tank into a first chamber with variable volume for the working fluid in super-critical phase and into a second chamber with variable volume in fluid communication with a compensation circuit containing a non-compressible fluid. Matter (Figures 1 – 3) teaches a power cycle including a tank (compensation reservoir 12) comprises a separating membrane (membrane 25) configured to internally separate the tank into a first chamber (chamber 26) with variable volume for the working fluid of the power cycle and into a second chamber (chamber 27) with variable volume in fluid communication with a compensation circuit (reservoir 24, check valve 28) containing a non-compressible fluid. The separation in the tank allows for the compensation fluid to ensure that a certain pressure threshold is met within the tank (see English translation). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the addition of a separating membrane and compensation system to the tank of Bozzolani would have been obvious to one of ordinary skill in the art in order to yield the predictable result of maintaining the CO2 at the appropriate pressure during storage. 


Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bozzolani et al. (hereafter “Bozzolani” – GB 2484080) in view of Chen et al. (hereafter “Chen” – US 2012/0216520), further in view of Klenk (DE 102011007613), further in view of Williams et al. (hereafter “Williams” – US 2020/0182148).

With regards to Claims 10 and 17:

The Bozzolani modification of Claim 1 does not explicitly teach the secondary heat exchanger comprises a secondary air or water circuit with at least one secondary storage chamber and is configured to remove heat from the working fluid, in the charge configuration, or to transfer heat to the working fluid, in the discharge configuration, at a temperature below 100°C, optionally between 0°C and 50°C, optionally at a temperature close to the ambient temperature. Williams (Figure 1) teaches an energy storage system including a tank (120), compressor (11), and turbine (140). Williams also teaches a heat exchanger (114) between the compressor and the tank, configured to remove heat from the working fluid, in the charge configuration, and comprising a secondary air or water circuit (Paragraph 23: “thermal masses may be or include, but are not limited to, water, oil, earth, mud, rocks, stones, concrete, metals, salts, or any combination thereof”) with at least one secondary storage chamber (130). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Williams, it would have been obvious to modify Bozzolani by adding a secondary circuit and secondary storage chamber to the intercooler (132) of Bozzolani in order to capture heat during charging and heat the CO2 upstream of each turbine stage during discharge, and yielding the predictable benefits of improved system efficiency. Since the low pressure CO2 in Bozzolani is stored at atmospheric conditions (298K, see Page 15, Lines 4 – 7, the intercooler/secondary heat exchanger would operate at temperatures between 0 and 50 degrees C). 


Allowable Subject Matter

Claims 18 – 25 are objected to over the minor informality listed above, but otherwise allowable.

The following is a statement of reasons for the indication of allowable subject matter:  

The Bozzolani modification presented above in the rejection of Claim 1 does not teach storing the working fluid in a liquid phase in conjunction with the rest of the recited structure of Claim 18. While storing in a liquid phase is known in the art (see e.g. Chen), and Bozzolani itself cites references on Pages 1 and 2 which store CO2 in a reservoir in liquid or supercritical form, these references do not teach the additional structure recited in Claim 18 and modification may break the references and render the prior art unsatisfactory for intended purpose. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, August 31, 2022